Illinois Official Reports

                                   Supreme Court



                     Stevens v. McGuireWoods LLP, 2015 IL 118652




Caption in Supreme    JAMES R. STEVENS et al., Appellees, v. McGUIREWOODS LLP,
Court:                Appellant.



Docket No.            118652



Filed                 September 24, 2015
Rehearing denied      November 23, 2015



Decision Under        Appeal from the Appellate Court for the First District; heard in that
Review                court on appeal from the Circuit Court of Cook County, the Hon.
                      Margaret Ann Brennan, Judge, presiding.



Judgment              Appellate court judgment affirmed in part and reversed in part.
                      Circuit court judgment affirmed.


Counsel on            Frederick J. Sperling, David C. Giles, and Adam J. Diederich, of
Appeal                Schiff Hardin LLP, of Chicago, for appellant.

                      Daniel F. Konicek and Amir R. Tahmassebi, of Konicek & Dillon,
                      P.C., of Geneva, and Ryan S. Zeller and Robert P. Cummins, of
                      Chicago, for appellees.
     Justices                  JUSTICE THOMAS delivered the judgment of the court, with
                               opinion.
                               Chief Justice Garman and Justices Freeman, Kilbride, Karmeier,
                               Burke, and Theis concurred in the judgment and opinion.



                                                OPINION

¶1         The issue in this legal malpractice case is whether the circuit court of Cook County
       properly entered summary judgment in favor of defendant, McGuireWoods LLP. We hold
       that it did.

¶2                                            BACKGROUND
¶3         Plaintiffs are former minority shareholders in Beeland Management LLC (Beeland). In
       2005, plaintiffs hired the law firm of McGuireWoods LLP (McGuireWoods) to bring certain
       claims against Beeland’s managers, Tom Price and Alan Goodman, and against Beeland’s
       owner and majority shareholder, Jim Rogers. The gist of these claims was that Rogers, Price,
       and Goodman had misappropriated Beeland’s trademarks and other intellectual property, to
       the detriment of Beeland. Plaintiffs brought these claims both in their individual capacities
       and derivatively on behalf of Beeland. In August 2008, the trial court dismissed without
       prejudice all of the claims brought against Price and Goodman, as well as three of the nine
       counts brought against Rogers.
¶4         At this point, plaintiffs retained new counsel who sought and received leave to file an
       amended complaint. In addition to restating the original claims brought against Rogers, Price,
       and Goodman, the amended complaint added seven new counts against Beeland’s corporate
       counsel, Sidley Austin LLP (Sidley). As with the original claims, plaintiffs brought the new
       claims against Sidley both in their individual capacities and derivatively on behalf of
       Beeland. In response, Sidley filed a motion to dismiss on the grounds that (1) all of the
       claims brought against it were untimely under the relevant statutes of limitations and repose
       (see 735 ILCS 5/13-214.3 (West 2010)); (2) several of the counts failed to state a claim upon
       which relief may be granted (see 735 ILCS 5/2-615 (West 2010)); and (3) plaintiffs lacked
       standing to sue Sidley in their individual capacities because, as Beeland’s corporate counsel,
       Sidley’s duty ran solely to the corporation and not to its individual shareholders. The trial
       court granted Sidley’s motion. In doing so, the trial court dismissed with prejudice all of
       plaintiffs’ claims against Sidley on the grounds that those claims were untimely under section
       13-214.3. In addition, the trial court dismissed with prejudice all of plaintiffs’ individual
       claims against Sidley on the grounds plaintiffs lacked standing to sue Sidley in their
       individual capacities. Finally, the trial court dismissed all but one of plaintiffs’ claims against
       Sidley under section 2-615 for failing to state a claim upon which relief can be granted.
¶5         Four months later, in July 2011, plaintiffs settled with Rogers and the underlying case
       was dismissed in its entirety and with prejudice. In addition, plaintiffs relinquished all of
       their ownership interest in Beeland.



                                                    -2-
¶6       Shortly thereafter, in October 2011, plaintiffs filed a one-count complaint against
     McGuireWoods for breach of fiduciary duty. Because plaintiffs had relinquished all of their
     ownership interest in Beeland, plaintiffs brought this complaint solely in their individual
     capacities. According to plaintiffs’ complaint, McGuireWoods owed plaintiffs a duty to “act
     with the skill, loyalty, competence and diligence of an ordinary reasonable attorney,” which
     duty McGuireWoods breached by “failing to assert *** obvious claims against Sidley in a
     timely manner.” Plaintiffs further alleged that, as a direct and proximate result of
     McGuireWoods’s breach, the value of the underlying case was “materially compromised” so
     that plaintiffs were forced to settle for significantly less money than the case originally was
     worth. Plaintiffs therefore sought: (1) damages in an amount to be proven at trial but “in no
     event less than $10 million”; (2) the disgorgement of all legal fees paid to McGuireWoods in
     connection with its handling of the underlying case; and (3) any other further relief that the
     court deemed equitable.
¶7       After taking limited discovery, the parties filed cross-motions for summary judgment. In
     its motion, McGuireWoods argued that plaintiffs’ claim for breach of fiduciary duty was
     precluded by the doctrine of collateral estoppel. More specifically, McGuireWoods argued
     that plaintiffs were bound by the trial court’s determination in the underlying case that
     plaintiffs lacked standing to sue Sidley in their individual capacities. Given this,
     McGuireWoods argued, plaintiffs’ claim for breach of fiduciary duty necessarily failed
     because, even if McGuireWoods had brought plaintiffs’ individual claims against Sidley in a
     timely manner, those claims would have failed as a matter of law for lack of standing. In
     other words, according to McGuireWoods, because plaintiffs had no standing to sue Sidley in
     the first place, plaintiffs could not possibly have been injured by McGuireWoods’s failure to
     sue Sidley in a timely manner. The trial court agreed with McGuireWoods and granted its
     motion for summary judgment. Plaintiffs moved for reconsideration, and the trial court
     denied that motion.
¶8       Plaintiffs appealed, and the appellate court affirmed in part and reversed in part. 2014 IL
     App (1st) 133952-U. In affirming, the appellate court held that, because the trial court in the
     underlying case had determined that plaintiffs lacked standing to bring claims against Sidley
     in their individual capacities, plaintiffs were collaterally estopped from now asserting that
     they would have prevailed on those claims had McGuireWoods asserted them in a timely
     manner. Id. ¶ 33. However, the appellate court then noted that, unlike its handling of
     plaintiffs’ individual claims against Sidley, the trial court in the underlying action never ruled
     on the merits of plaintiffs’ derivative claims against Sidley. Id. Rather, it dismissed plaintiffs’
     derivative claims with prejudice solely because those claims were untimely. Id. Thus, the
     appellate court explained, it remains to be seen whether plaintiffs would have prevailed on
     their derivative claims against Sidley had those claims been timely brought. Id. ¶ 36. The
     appellate court therefore remanded the case to the trial court for a determination as to
     whether plaintiffs “would have been successful in a derivative suit against Sidley but for
     McGuireWoods’s failure to bring Sidley into the action in a timely manner.” Id.
¶9       McGuireWoods appealed to this court, and we allowed its petition for leave to appeal. Ill.
     S. Ct. R. 315 (eff. July 1, 2013).




                                                  -3-
¶ 10                                          DISCUSSION
¶ 11       The issue in this court, as it was in the appellate court, is whether the trial court erred in
       granting McGuireWoods’s motion for summary judgment. Summary judgment is proper
       when “the pleadings, depositions, and admissions on file, together with the affidavits, if any,
       show that there is no genuine issue as to any material fact and that the moving party is
       entitled to a judgment as a matter of law.” 735 ILCS 5/2-1005(c) (West 2012). Where the
       parties file cross-motions for summary judgment, as they did in this case, they concede the
       absence of a genuine issue of material fact, agree that only questions of law are involved, and
       invite the court to decide the issues based on the record. Martin v. Keeley & Sons, Inc., 2012
IL 113270, ¶ 25. This court reviews summary judgment orders de novo. Schultz v. Illinois
       Farmers Insurance Co., 237 Ill. 2d 391, 399-400 (2010).
¶ 12       The basis of a legal malpractice claim is that, absent the former attorney’s negligence, the
       plaintiff would have been compensated for an injury caused by a third party. Eastman v.
       Messner, 188 Ill. 2d 404, 411 (1999). To prevail on such a claim, a plaintiff must plead and
       prove that (1) the defendant attorneys owed the plaintiff a duty of due care arising from the
       attorney-client relationship; (2) the defendants breached that duty; and (3) as a direct and
       proximate result of that breach, the plaintiff suffered injury. Northern Illinois Emergency
       Physicians v. Landau, Omahana & Kopka, Ltd., 216 Ill. 2d 294, 306 (2005). For purposes of
       a legal malpractice claim, a plaintiff is not considered to be injured unless and until he has
       suffered a loss for which he may seek monetary damages. Id. The existence of actual
       damages therefore is essential to a viable cause of action for legal malpractice, and “[u]nless
       the client can demonstrate that he has sustained a monetary loss as the result of some
       negligent act on the lawyer’s part, his cause of action cannot succeed.” Id. at 307. Actual
       damages are never presumed in a legal malpractice action. Id. Rather, a plaintiff in a legal
       malpractice suit must establish what the result in the underlying action would have been,
       absent the alleged negligence. Eastman, 188 Ill. 2d at 411. Moreover, the plaintiff can be in
       no better position by bringing suit against the attorney than if the underlying action had been
       prosecuted successfully. Id. at 411-12. Thus, a plaintiff’s damages in a legal malpractice suit
       are limited to “the actual amount the plaintiff would have recovered had he been successful
       in the underlying case.” Id. at 412.
¶ 13       Here, plaintiffs are suing McGuireWoods solely in their individual capacities. Their
       complaint alleges that McGuireWoods owed plaintiffs a duty to “act with the skill, loyalty,
       competence and diligence of an ordinary reasonable attorney,” and that McGuireWoods
       breached this duty by “failing to assert *** obvious claims against Sidley in a timely
       manner.” The complaint further alleges that, as a direct and proximate result of that breach,
       plaintiffs suffered monetary damages of no less than $10 million. Thus, to prevail on this
       claim, plaintiffs would have to prove not only that they would have succeeded on their claims
       against Sidley had those claims been timely brought, but also that they would have recovered
       monetary damages for those claims in their individual capacities. Otherwise, plaintiffs’ cause
       of action against McGuireWoods cannot succeed. See Northern Illinois Emergency
       Physicians, 216 Ill. 2d at 307.
¶ 14       Unfortunately for plaintiffs, they cannot possibly show that, in their individual capacities,
       they would have recovered monetary damages from the timely assertion of their claims
       against Sidley. And this is true not only of plaintiffs’ individual claims against Sidley, but


                                                   -4-
       also of plaintiffs’ derivative claims against Sidley. Taking plaintiffs’ individual claims first,
       we agree entirely with the trial and appellate courts below that plaintiffs are bound by the
       trial court’s determination in the underlying case that, in their individual capacities, plaintiffs
       lacked any and all standing to sue Sidley. In other words, it is settled for purposes of this case
       that, in their individual capacities, plaintiffs had no right to sue Sidley in the first place.
       Given this, McGuireWoods’s failure to assert plaintiffs’ individual claims against Sidley in a
       timely manner cost plaintiffs precisely nothing. The trial and appellate courts were exactly
       right on this point, and we note that plaintiffs themselves no longer contest this portion of the
       trial court’s judgment.
¶ 15        As for plaintiffs’ derivative claims against Sidley, though we reach the exact same
       conclusion, we do so for a different reason. To be sure, and as the appellate court below
       correctly noted, the trial court in the underlying case never concluded that plaintiffs lacked
       standing to bring derivative claims against Sidley, nor did it determine that those claims
       lacked substantive merit. In this sense, plaintiffs’ derivative claims stand in a very different
       position from plaintiffs’ individual claims, as the possibility at least remains that plaintiffs
       could have prevailed on their derivative claims against Sidley had McGuireWoods asserted
       those claims in a timely manner. That said, plaintiffs have an insurmountable problem even
       as to their derivative claims. And the insurmountable problem is that, even assuming that
       McGuireWoods had successfully prosecuted plaintiffs’ derivative claims against Sidley,
       plaintiffs would not have recovered anything from the resulting judgment in their individual
       capacities. This is because derivative claims always and only belong to the corporation on
       whose behalf they are brought, and any damages awarded in a derivative suit flow
       exclusively and directly to the corporation, not to the nominal plaintiffs. See Brown v.
       Tenney, 125 Ill. 2d 348, 355-57 (1988). Put another way, the nominal plaintiff in a derivative
       action serves only as a “champion” of the corporation’s claims. Id. at 357. The result is that
       the nominal plaintiff benefits only indirectly from a successful shareholder derivative suit,
       for example through an increased value on their shares. Id. Though long-settled at common
       law, these principles also have been codified in the Limited Liability Company Act, which
       states expressly that, once the nominal plaintiff’s fees and expenses have been paid, the trial
       court “shall direct the plaintiff to remit to the limited liability company” the remainder of all
       judgment or settlement proceeds. 805 ILCS 180/40-15 (West 2008). In other words, once the
       costs of bringing a derivative suit are paid, everything recovered belongs to and remits to the
       limited liability company (LLC), not to the nominal plaintiffs.
¶ 16        Given these principles, it would be impossible for plaintiffs to prove that, in their
       individual capacities, they would have recovered monetary damages from the timely
       assertion of their derivative claims against Sidley. Indeed, even assuming that plaintiffs could
       prove beyond any shadow of a doubt that, absent McGuireWoods’s alleged negligence,
       plaintiffs would have prevailed on their derivative claims against Sidley, both common-law
       principles and the express terms of the Limited Liability Company Act would mandate that
       any proceeds recovered remit solely and directly to Beeland, an LLC. And while it is true
       that plaintiffs might have benefited indirectly under such circumstances from an increased
       value on their Beeland shares, the loss of that benefit is not something for which plaintiffs
       can recover in a legal malpractice suit. On the contrary, damages in legal malpractice claims
       are limited to the amount that the plaintiffs would have recovered in the underlying action,
       and it goes without saying that any resulting increase in share price would have formed no

                                                    -5-
       part of the judgment awarded or recovered in a successful derivative suit against Sidley. That
       would be an indirect benefit common to all shareholders, and therefore it cannot be recovered
       in the present action against McGuireWoods.
¶ 17       Looked at another way, plaintiffs in this case are attempting through a legal malpractice
       suit to put themselves in a vastly superior position to that which they would have been in had
       they prevailed in the underlying case. As discussed above, had McGuireWoods successfully
       prosecuted plaintiffs’ derivative claims against Sidley in the underlying case, plaintiffs would
       have recovered nothing in their individual capacities. Rather, the resulting judgment or
       settlement would have remitted entirely and directly to Beeland, with plaintiffs benefiting
       only indirectly and like all other shareholders through any resulting increase in Beeland’s
       share price. Now, however, plaintiffs are seeking to recover from McGuireWoods damages
       in excess of $10 million, and they are seeking to recover those damages in their individual
       capacities based upon McGuireWoods’s alleged failure to assert derivative claims. In other
       words, through a legal malpractice suit against McGuireWoods, plaintiffs are attempting to
       collect for themselves the full amount of a judgment that, in the underlying case, would have
       been awarded entirely to Beeland. This is entirely inappropriate and absolutely proscribed by
       our case law. See Eastman, 188 Ill. 2d at 411-12 (the plaintiff in a legal malpractice suit can
       be in no better position by bringing suit against the attorney than if the underlying action had
       been prosecuted successfully).
¶ 18       In opposition to this result, plaintiffs offer three arguments, none of which is persuasive.
       The first we have already addressed, namely, that plaintiffs would have benefited personally
       from the timely assertion of their derivative claims against Sidley in the form of “equity
       restored to the corporate entity or damages recovered on its behalf.” This is just another way
       of describing the increase in share value that may have resulted from a judgment entered
       against Sidley. As discussed above, that is an indirect benefit that plaintiffs would have
       experienced on the same terms and to the same extent as every other Beeland shareholder.
       That benefit would not have formed any part of the underlying judgment, nor would it have
       been awarded to plaintiffs personally by the trial court. As a result, the loss of that benefit is
       not recoverable against McGuireWoods in this legal malpractice suit, and it therefore cannot
       form a basis for allowing the present litigation to move forward.
¶ 19       Second, plaintiffs argue that, notwithstanding the well-settled common law and statutory
       rules governing the ownership and distribution of damages in shareholder derivative suits,
       the trial court in the underlying case would have had the discretion to award any resulting
       damages in the derivative suit to plaintiffs personally, had it concluded that equity so
       required. In support, plaintiffs cite this court’s 1897 decision in Brown v. DeYoung, 167 Ill.
549 (1897). According to plaintiffs, Brown represents a “derivative suit” in which, for
       equitable reasons, this court ordered the defendant majority shareholder to pay damages
       directly to the minority shareholder plaintiffs personally, rather than to the corporation.
       Plaintiffs further contend that, in light of Brown, “equity may permit—and in some
       circumstances, equity may demand—that minority shareholders be the personal recipients of
       restitution or damages recovered on derivative claims.” Thus, plaintiffs argue,
       McGuireWoods’s assertion that “shareholders cannot recover individually on derivative
       claims” is “erroneous,” “unsupportable,” and “simply wrong.”



                                                   -6-
¶ 20       For two very important reasons, plaintiffs are mistaken. To begin with, plaintiffs’ entire
       argument rests on the premise that Brown involved a derivative suit. In fact, Brown did not
       involve a derivative suit. Rather, the plaintiffs in Brown were minority shareholders who
       sued the corporation and two of its officers directly for misappropriation of corporate funds.
       In other words, and in stark contrast to a derivative suit, the plaintiffs in Brown were not
       suing a third party on the corporation’s behalf; rather, they were suing the corporation itself
       on their own behalf. Consequently, anything this court had to say about the equitable
       distribution of the judgment in that case is immaterial to the present controversy, which,
       unlike Brown, involves textbook derivative claims governed by well-settled legal principles.
       Second, even if Brown did involve a derivative suit (which it did not), the trial court in the
       underlying case would have had no discretion to ignore the interceding statutory mandate
       that, in a derivative action brought on behalf of an LLC, all judgment or settlement proceeds
       remit to the corporation, not to the nominal plaintiffs. 805 ILCS 180/40-15 (West 2008). So
       as it turns out, McGuireWoods has it exactly right—in Illinois, shareholders cannot recover
       personally on LLC derivative claims, both at common law and by statute. That is the settled
       law of this state, and it is the rule that governs this case.
¶ 21       Finally, plaintiffs argue that, were this court to rule in McGuireWoods’s favor, the result
       would be to “render an entire class of legal practitioners immune from challenge to their
       fiduciary duties.” According to plaintiffs, this is because a ruling in McGuireWoods’s favor
       would be tantamount to a declaration that “[a]ttorneys handling the derivative actions of
       minority shareholders [are] immune to legal malpractice cases.” Such a decision, plaintiffs
       insist, “would leave a person who hired a lawyer to bring a derivative action *** with no
       remedy against the lawyer for breach of the lawyer’s fiduciary duty.” Once again, plaintiffs
       are mistaken. The fact that plaintiffs may not recover from McGuireWoods in this particular
       case does not mean that McGuireWoods, or for that matter any other attorney handling
       shareholder derivative suits, is “immune to legal malpractice cases.” On the contrary, there is
       any number of parties who, even in this case, could have pursued a legal malpractice action
       against McGuireWoods for its handling of the derivative claims against Sidley. To begin
       with, there is Beeland itself, which after all owns the claims that plaintiffs sought to bring
       derivatively against Sidley. In addition, there are Beeland’s remaining minority shareholders,
       who, if Beeland declined to sue, could have brought a derivative malpractice suit against
       McGuireWoods on Beeland’s behalf. Finally, and most importantly, plaintiffs themselves
       could have brought a derivative malpractice suit against McGuireWoods had they not
       divested themselves of any and all ownership interest in Beeland prior to filing the present
       lawsuit. See, e.g., Lower v. Lanark Mutual Fire Insurance Co., 151 Ill. App. 3d 471, 473
       (1986) (“plaintiff in a shareholder’s derivative suit must have been a shareholder at the time
       of the transaction of which he complains and must maintain his status as a shareholder
       throughout the entire pendency of the action”); see also 805 ILCS 180/40-5 (West 2008)
       (derivative action on behalf of an LLC must be brought by a “member or transferee who is a
       substituted member”). Indeed, when they divested themselves of their ownership interest in
       Beeland, plaintiffs also divested themselves of their right to assert claims on Beeland’s
       behalf, including those related to McGuireWoods’s failure to sue Sidley on Beeland’s behalf.
       Thus, it is not the case either that McGuireWoods is “immune to legal malpractice” with
       respect to shareholder derivative actions, or that plaintiffs who hire attorneys to handle such
       actions have “no remedy against the lawyer for breach of the lawyer’s fiduciary duty.” On

                                                  -7-
       the contrary, McGuireWoods remained at all times liable for any malpractice it might have
       committed with respect to the derivative claims against Sidley, and there are several potential
       plaintiffs who could have pursued a malpractice claim against it. These plaintiffs, however,
       are no longer among them.
¶ 22        On this last point, we feel compelled to address an issue that, though raised in the trial
       court, has not been briefed or argued in this court—namely, plaintiffs’ standing to sue
       McGuireWoods for its failure to assert the derivative claims against Sidley. Ordinarily,
       McGuireWoods’s failure to raise this issue would result in forfeiture, as the lack of standing
       is an affirmative defense that is forfeited if not raised. See Lebron v. Gottlieb Memorial
       Hospital, 237 Ill. 2d 217, 252-53 (2010). In this case, however, we choose to override the
       forfeiture in the interest of maintaining a sound and uniform body of precedent. See Jackson
       v. Board of Election Commissioners, 2012 IL 111928, ¶ 33. Indeed, we would not want
       anyone to construe our silence on this point as a tacit recognition that plaintiffs have standing
       to sue McGuireWoods for its failure to assert the derivative claims against Sidley. The fact
       is, plaintiffs do not have such standing, and it is therefore best for this court both to state that
       explicitly and to explain why that is the case.
¶ 23        As discussed above, the law in Illinois is well-settled that, to bring a derivative claim, the
       plaintiff must have been a shareholder at the time of the transaction of which he complains
       and must maintain his status as a shareholder throughout the entire pendency of the action.
       This is true both at common law (see Lower, 151 Ill. App. 3d at 473) and under the Limited
       Liability Company Act (see 805 ILCS 180/40-5 (West 2008)). The underlying rationale for
       this rule is that, because a shareholder will receive at least an indirect benefit (in terms of
       increased shareholder equity) from a corporate recovery, he has as adequate interest in
       vigorously litigating the claims. Lower, 151 Ill. App. 3d at 473. By contrast, a
       nonshareholder, or one who loses his shareholder interest during the course of the litigation,
       may lose any incentive to pursue the litigation adequately. Id. at 473-74. Here, plaintiffs
       concede that they relinquished any and all ownership in Beeland prior to filing the present
       lawsuit against McGuireWoods. And yet, in their suit against McGuireWoods, plaintiffs are
       attempting to prove that McGuireWoods was negligent for failing to assert certain claims
       belonging to Beeland. Plaintiffs have absolutely no standing to do this. To be sure, plaintiffs
       initially had standing to assert derivative claims against Sidley on Beeland’s behalf, as
       plaintiffs were minority shareholders in Beeland when they filed the underlying case. But
       having now relinquished their ownership interest in Beeland, plaintiffs likewise relinquished
       their ability to “champion” Beeland’s claims against Sidley, including by extension whether
       McGuireWoods was negligent for failing to assert those claims in a timely manner. At the
       time they filed the present action against McGuireWoods, plaintiffs had no ownership stake
       in Beeland whatsoever. Rather, plaintiffs stood in exactly the same relationship to Beeland as
       every other member of the general public, none of whom has the right to initiate litigation
       against McGuireWoods for failing to assert certain legal claims belonging to Beeland. The
       gravamen of standing is a real interest in the outcome of the controversy, and standing is
       shown by demonstrating some injury to a legally cognizable interest. Powell v. Dean Foods
       Co., 2012 IL 111714, ¶ 35. Having sold their interest in Beeland, plaintiffs cannot
       demonstrate either of these things with respect to McGuireWoods’s failure to assert
       derivative claims against Sidley. Those claims always and only belonged to Beeland, a
       company in which plaintiffs no longer have any interest or stake. Consequently, though the

                                                    -8-
       parties do not raise it, and though it does not form the primary basis for our decision in this
       case, we wish to state explicitly that, with respect to McGuireWoods’s failure to assert
       derivative claims against Sidley, plaintiffs simply do not have standing to sue
       McGuireWoods for malpractice.

¶ 24                                            CONCLUSION
¶ 25       For the reasons set forth above, we hold that (1) plaintiffs are bound by the trial court’s
       determination in the underlying case that plaintiffs had no standing to bring individual claims
       against Sidley and (2) even assuming they were successful, plaintiffs could not have
       collected personally on any judgment entered against Sidley on the derivative claims.
       Consequently, McGuireWoods’s failure to assert the contested claims against Sidley in a
       timely manner caused no injury to plaintiffs in their individual capacities, which is the only
       capacity in which they are now proceeding. The trial court was correct to enter summary
       judgment in favor of McGuireWoods, and we therefore reverse the appellate court’s decision
       to the extent that it reverses the trial court’s judgment.

¶ 26      Appellate court judgment affirmed in part and reversed in part.
¶ 27      Circuit court judgment affirmed.




                                                  -9-